Citation Nr: 0300040	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  00-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

Entitlement to service connection for malaria.

(The issues of entitlement to service connection for a 
nerve condition, claimed as tremors to the hands and head, 
to include headaches, and entitlement to service 
connection for burns secondary to service-connected nerve 
condition, will be addressed in a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and S. M.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1939 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied service connection for 
malaria and third degree burns to the back, chest and left 
hand.  The RO also determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a palsy-like tremor of the head 
with occasional headaches.

In the veteran's substantive appeal, he requested a 
hearing before a member of the Board in Waco.  A hearing 
was scheduled but the veteran did not appear.  Neither the 
veteran nor his representative have provided an 
explanation for his failure to appear.  The Board proceeds 
with the appeal. 

The Board is undertaking additional development on the 
issues of service connection for a nerve condition, 
claimed as tremors to the hands and head, to include 
headaches, and entitlement to service connection for burns 
secondary to service-connected nerve condition, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When the 
requested development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After giving notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary 
for the equitable disposition of the veteran's appeal. 

2.  Malaria is not shown in the service medical records or 
in the first post service year.

3.  Residuals of malaria are not currently shown.


CONCLUSION OF LAW

Malaria was not incurred in service and may not presumed 
incurred in service.  38 U.S.C.A. §§ 1110, 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show that the veteran 
was treated for malaria or any prolonged period of fever.  
In January 1942 he had a period of fever associated with a 
diagnosis of appendicitis.  He underwent an appendectomy 
and four days later, his temperature was normal, his 
course was uneventful, and his condition good.  On 
examination at separation from service, malaria was not 
shown, and he denied any significant diseases.  

In January 1947, the veteran filed a claim for service 
connection for his appendectomy.  He did not claim any 
other disabilities.

In an April 1974 letter to his Congressman pursuant to his 
VA claim for service connection for nerves, the veteran's 
stated that he was told by doctors at the VA Medical 
Center in 1972 that his nervous condition was caused by 
malarial fever while overseas in the South Pacific in 1942 
and 1943.  

In a November 1999 personal hearing, the veteran testified 
that he contracted malaria while serving on Canton Island 
in the South Pacific.  He stated that he was treated at 
the time, but since then he had never had a recurrence or 
been treated for malaria.

In a November 1999 letter, a fellow serviceman, J. G., 
wrote that he was assigned to the veteran's platoon under 
his command.  He stated that both he and the veteran were 
stationed in Hawaii and on Canton Island where both he and 
the veteran had malaria at the same time.  

VCAA

The Board notes that during the pendency of this appeal, 
on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the 
VA has a duty to notify the appellant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C. § 5103A (West Supp. 
2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

In this case, the veteran was informed of the provisions 
of the VCAA in the December 2001 supplemental statement of 
the case.  The Board finds that he has been provided 
adequate notice as to the evidence needed to substantiate 
his claim for service connection for malaria.  The Board 
concludes the discussions in the May 1999 rating decision, 
statement of the case (SOC), supplemental statement of the 
case (SSOC), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim for malaria and complied with the VA's 
notification requirements.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  This was 
accomplished in the December 2001 supplemental statement 
of the case.  Additionally, after filing his claim, the 
veteran was informed in a March 1999 letter that if his 
claim indicated VA or military medical treatment records, 
VA would obtain this evidence.  In an April 2000 letter to 
the veteran, the RO explained that it was his 
responsibility to provide private records to support his 
claim, or give VA sufficient information so that the RO 
could obtain these on his behalf.  The Board concludes 
that VA has complied with all notification requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO has obtained the service medical records 
which appear to be complete.  The veteran indicated in his 
November 1999 personal hearing that he never had a 
recurrence of his malaria after service, and had never 
since sought treatment.  Although he later indicated 
current private records of treatment for malaria, which 
the RO has been unable to obtain due to the veteran's 
inability or unwillingness to provide sufficient 
identifying information to obtain these records, it does 
not appear in light of his earlier testimony that such 
records exist.  The appellant has not referenced any 
unobtained evidence that might substantiate his claim or 
that might be pertinent to the bases of the denial of the 
claim.  There is sufficient evidence to decide the claim.  
The Board concludes that all reasonable efforts were made 
by the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is 
required. 

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110.  
Service connection connotes many factors but basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a). 

Service connection can be established under 38 C.F.R. 
§ 3.303(b) (2002) by (a) evidence that a condition was 
"noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b) (2002); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) 
the existence of a chronic disease in service or during an 
applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Id.  Malaria 
may be presumed incurred in service for veteran's with 
tropical service if present to a compensable degree within 
the first postservice year.  38 C.F.R. § 3.307, 3.309(b).

The determination as to whether the requirements for 
service connection are met is based on an analysis of all 
the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible 
for determining whether the preponderance of the evidence 
is against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 
1991 and Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

As an initial matter, the Board notes that it is not 
alleged nor does the evidence show that the veteran 
engaged in combat with the enemy, although he did serve 
during a period of war.  As such, the provisions of 
38 U.S.C.A. § 1154(b) regarding the evidence required for 
combat veterans is not for application.

The Board finds that service connection is not warranted 
for malaria.  There is no evidence of malaria in the 
service medical records.  On examination at separation 
from service, malaria was not noted, and the veteran 
denied any significant diseases.  The postservice medical 
records do not show malaria during the first postservice 
year and the Board finds it significant that on his 
initial claim for service connection in January 1947, the 
veteran did not list malaria as a service-connected 
disability.  The earliest reference to malaria in the 
claims file is the April 1974 letter from the veteran to 
his Congressman.  There is no medical evidence during 
service, or following service showing that the veteran has 
ever been diagnosed with malaria.  

The Board has considered the veteran's statements and the 
statements of fellow servicemen regarding the veteran's 
treatment and diagnosis during service; however, this is 
not competent evidence to show that he had malaria during 
active service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can 
be observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2002).  Further, competent medical evidence 
is defined as evidence provided by a person who is 
qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  38 C.F.R 
§ 3.159(a)(2) (2002).  See also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The diagnosis of malaria 
is beyond the range and scope of competent lay evidence 
contemplated by the applicable regulations and it is not 
shown that the veteran possesses the requisite education, 
training or experience to provide competent medical 
evidence.  As noted above, the competent medical evidence 
of record does not show that the veteran had malaria 
during service or in the first postservice year.  More 
importantly, postservice, there is no competent evidence 
of residuals of malaria.  In the absence of evidence of 
current disability, there can be no valid claim.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must 
be affirmed).  The preponderance of the evidence is 
against the claim for service connection for malaria, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for malaria is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

